Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of species A in the reply filed on 6/3/2022 is acknowledged.  The traversal is on the ground(s) that claim 1 is generic with only a minimal effort to examine all the claims.  This is not found persuasive because claim 1 being generic does not affect the restriction requirement and the different species would require additional searching for the details of each.  If the generic claims becomes allowable then those dependent therefrom will likewise be allowable.  However, in this case it is unclear if claim 5 would be in condition for rejoinder because it is not clear what “a further body” refers to.  Additionally, in in regards to claims 13-15 from looking at Figs. 13-15 it does not appear the resilient support allows for the tabs to jam against the surface in a loosening direction as required in the generic claim 1.
The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In each of claims 1, 7 and 8 there is no antecedent basis for at least “said one aperture”, “the void”, “the engaging surface”, “the tab” and “the opposing surfaces”;  also, the plural “opposing surfaces” is unclear because as understood there would only be one opposing surface for each recess.  In claim 2, “preferably” is indefinite.  In claims 3 and 8 the “notches” contradicts the “apertures” or is at least a broading limitation and, there is no antecedent basis for “the outer periphery”.  In claim 4, there is no antecedent basis for there being plural “each deformable further body” nor is there antecedent basis for the “deformable” and, it is unclear what the “resilient clip having two arms” referent to because as best understood one of those arms would be the already introduced “projection” and/or “tab”.  In claim 6, the “at least one upstanding projection formed by a tab” is a double inclusion because those were already introduced in claim 1.  In claim 7, line 11, there appears something missing after “fastener”.  At the end of claims 7 and 8, the “apertures” is a double inclusion, there is no antecedent basis for “the annular portion” nor “said second body”, and the tabs projecting through the aperture is also a double inclusion.  In claim 11 and 12, there is no antecedent basis for “the adjacent sidewall”.  The claims were examined as best and should be further reviewed to ensure complete compliance with section 112(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US 622,583).  Young discloses a locking device comprising: a screw threaded fastener (4); a first disk-like body (6) with an “aperture” (7) and a central through hole (3); and at least one further body (40) having a projection extending through the aperture with an end extending above a surface of the disk-like body to engage with a planar surface on the fastener (see Figs. 1 and 3).  Wherein the projection deflects within a void in the aperture in a tightening direction (9 in Fig. 3) and, under tendency to loosen jams against a surface of the aperture (8 in Fig. 3) to resist the loosening.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Young.  The at least two apertures would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a duplication of parts without any new or unexpected results.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).


Allowable Subject Matter
Claims 3-4 and 6 appear would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 7-12 appear would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Due to the indefiniteness of the claims there can be no for certain determination of allowability made at this time.  But, in the context of the claims as best understood, the prior art does not disclose the notches in the outer periphery of first disk-like body nor the further body being a second disk-like body.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references of Gunkel (US 1,622,581) and Bystrom (US 1,116,350) are cited to show a first disk-like body with an aperture and a second disk-like body with a tab but, both fail to teach the tab being jammed against a surface of the aperture.  The other references cited are of general interest teaching various configurations of jamming tabs in apertures.




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677